Citation Nr: 1025177	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1952.  He died on April [redacted], 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the appellant's 
May 2006 claim for service connection for the cause of the 
Veteran's death.

The Board notes that additional documents were submitted after 
the issuance of the statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated June 2010.  38 C.F.R. § 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2006.  The death certificate lists 
the immediate cause of death as B-cell non-Hodgkin's lymphoma, 
due to renal failure, and lists no contributing causes of death.

2.  At the time of his death, the Veteran had the following 
service-connected disabilities: posttraumatic stress disorder 
(PTSD), rated as 100 percent disabling; and residuals of a shell 
fragment wound (SFW) of the right 3rd finger, rated 
noncompensable.

3.  There is no competent evidence of B-cell non-Hodgkin's 
lymphoma or renal failure (the causes of the Veteran's death), 
during his military service, within one year of service, or for 
many years thereafter.  There also is no link between the causes 
of his death and his military service.

4.  There is no competent evidence of record that either the 
Veteran's service-connected PTSD or his service-connected SFW of 
the right 3rd finger was a principal or contributory cause of his 
death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or 
materially contributed to, by an injury or disease incurred in or 
aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for service 
connection for the cause of a Veteran's death, VA must perform a 
different analysis depending upon whether a Veteran was service-
connected for a disability during his or her lifetime.  The Court 
concluded that, in general, section 5103(a) notice for a claim 
for service connection for the cause of a Veteran's death must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  In this case, the Veteran was service-connected for 
PTSD and SFW of the right 3rd finger.  The appellant was provided 
with notice in October 2006, prior to the readjudication of the 
claim in an April 2007 statement of the case.  Although this 
notice was not fully compliant with Hupp, the appellant was not 
prejudiced thereby, because the evidence of record clearly 
demonstrates that she was aware of the conditions for which the 
Veteran was service-connected, and the evidence and information 
required to substantiate a DIC claim.  Indeed, the appellant's 
representative listed both the Veteran's service-connected 
conditions and applicable regulations in his June 2010 
Appellant's Brief.  Consequently, any notice deficiency relating 
to Hupp is harmless error.

An October 2006 letter, provided to the appellant before the 
April 2007 statement of the case, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it 
informed the appellant of what evidence was needed to establish 
her claim, what VA would do and had done, and what evidence she 
should provide.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The appellant was provided 
with such notice in an April 2007 letter.  Moreover, since the 
appellant's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the holding in 
Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the appellant.  The Veteran's available service treatment 
records, service personnel records, VA treatment records, and 
private treatment records have been obtained.

The Board has considered that some of the Veteran's service 
treatment records are unavailable.  Under 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist, or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those in 
which the Federal department or agency advises VA that the 
requested records do not exist, or the custodian does not have 
them.

In this case, the RO received a reply in August 1990 that no 
service treatment records are on file from certain portions of 
the Veteran's service.  Despite the missing service treatment 
records, neither the Veteran nor the appellant has ever alleged 
that he was treated for the listed causes of his death during his 
service in the 1950s.  The appellant has only cited post-service 
treatment for these disorders.  Thus, the Board finds no basis 
for further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. § 3.159(c)(2), (3).

When service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  Under these 
circumstances, the Court has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, either 
in favor of the claimant or against VA, arises when there are 
lost or missing service records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse 
presumption" against VA where records had been lost or destroyed 
while in Government control because bad faith or negligent 
destruction of the documents had not been shown).  In this case, 
VA advised the appellant of numerous examples of evidence that 
could be developed to substantiate her claim in its October 2006 
letter.  Moreover, VA explained that it had conducted a search 
for all of the Veteran's service treatment records, and did not 
stop that search until a reply was received; that the search was 
therefore a reasonably exhaustive search under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts 
to locate the records would not be justified because it has been 
determined that no additional service treatment records for the 
Veteran are on file.

The Board acknowledges that VA has not obtained a medical opinion 
with respect to the appellant's claim for service connection for 
the Veteran's cause of death.  In DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 
38 U.S.C. § 5103A(a) does not always require the Secretary to 
assist the claimant in obtaining a medical opinion or examination 
for a Dependency and Indemnity Compensation (DIC) claim, but it 
does require VA to assist a claimant in obtaining such whenever 
it is necessary to substantiate the DIC claim.  The Federal 
Circuit Court added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d), since this 
provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a monthly 
payment made by VA to a Veteran, and, therefore, does not pertain 
to a DIC claim.  Id.  In this case, there is no medical evidence 
in any way implying that the Veteran's service-connected 
disorders contributed to the nonservice-connected causes of his 
death, which were clearly listed on his death certificate.  
Therefore, there is no possibility that a medical opinion on this 
issue would assist the appellant.  Thus, the Board is satisfied 
that the duty to assist has been met. 38 U.S.C.A. 
§ 5103A.

Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, arteriosclerosis, cardiovascular-renal disease (to include 
hypertension) and/or organic diseases of the nervous system 
become manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

DIC benefits are payable to the surviving spouse of a Veteran if 
the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.  VA considers the Veteran's 
death as due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal (primary) cause of death is one that singly or jointly 
with some other condition was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially to death, hastened it, or 
aided or lent assistance to death.  38 C.F.R. 
§ 3.312(c).  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death, or for which service connection 
should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence, of in-service occurrence 
or aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999) (Both discussing the factors of service 
connection).

At the time of his death, the Veteran had the following service-
connected disabilities: PTSD, rated as 100 percent disabling; and 
residuals of a SFW of the right 3rd finger, rated noncompensable.

The Veteran died on April [redacted], 2006.  The death certificate lists 
the immediate cause of death as B-cell non-Hodgkin's lymphoma, 
due to renal failure, and lists no contributing causes of death.

First, the appellant contends in a September 2006 notice of 
disagreement that "Agent Orange was the main cause of [the 
Veteran's] cancer, which the VA in Knoxville told me and my 
family.  The only place where he could have gotten [exposed] was 
[during his service in] Korea."  In June 2010, the appellant's 
representative noted that "the appellant has argued that the 
Veteran's non-Hodgkin's lymphoma was a result of herbicide 
exposure while serving in Korea."

Second, the appellant asserts in her September 2006 notice of 
disagreement that the Veteran's "cancer doctor told us that he 
had hepatitis C, [and] also told us that hepatitis C is fairly 
common among the military (those who have been in combat.)....How 
peculiar that Hepatitis C would be one of [the Veteran's] 
ailments shortly before his death."  The appellant's 
representative argues in his June 2010 brief that "If the 
[Veteran] suffered from Hepatitis C due to service, then the 
Board would need to acknowledge the liver as a vital organ, and 
consider the claim under 38 C.F.R. § 3.312(c)(3) and (4) as 
having contributed to the death of the Veteran."

Third, in her April 2007 substantive appeal, the appellant 
alleges that the Veteran's service-connected "PTSD contributed 
to [his] death.  The stress and strain from PTSD damaged his 
heart.  Coronary artery disease, hypertension, and/or congestive 
heart failure contributed to his death."  The appellant's 
representative argues in his June 2010 brief that although VA 
denied entitlement to service connection for cardiovascular 
disease as secondary to PTSD in a September 1997 rating decision, 
"current medical principles...show a connection between 
psychiatric and cardiac disorders.  [Citing the Cecil Textbook of 
Medicine, 22d Edition, 2004, at p. 253.]"

With regard to the Veteran's service-connected PTSD and SFW of 
the right 3rd finger, there is no competent evidence of record 
that these disorders were a principal or a contributory cause of 
his death.  38 C.F.R. § 3.312(a).  Specifically, the Board finds 
no competent evidence of a nexus between the causes of his death 
and his period of military service or any of his service-
connected disabilities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  As to his already service-connected disabilities, the 
death certificate does not mention these disabilities as either 
principal or contributory causes of his death.  The preponderance 
of the evidence in the claims file suggests that the Veteran's 
service-connected disabilities did not contribute to the causes 
of his death, including his B-cell non-Hodgkin's lymphoma and 
renal failure, despite the appellant's contentions to the 
contrary.

Although the appellant contends that the Veteran's service-
connected PTSD caused his coronary artery disease, a VA physician 
who performed a compensation and pension examination of the 
Veteran in November 1996 specifically found that "there is no 
consistent relation that has been documented in the literature of 
PTSD being associated with coronary artery disease[,] at least in 
the cause and effect relationship."

Medical treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, 
the appellant's representative's citation to the Cecil Textbook 
of Medicine, and the Veteran's representative's citations to 
other treatises prior to the November 1996 VA examination, 
constitute attempts by laypersons to apply general medical 
principals to the Veteran's own condition.  Because the evidence 
is general (i.e., not particular to the Veteran), and because the 
representatives are not competent to speculate on the application 
of the medical treatise to the Veteran's specific condition, 
those citations by laymen cannot support a grant of service 
connection.

In summary, the Board finds the November 1996 VA examiner's 
opinion more probative than the lay opinions of the appellant and 
her representative, because it is based on greater medical 
training, knowledge, and experience, as well as a medical 
examination of the Veteran.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In addition to the Board's finding that the most probative 
evidence of record shows that the Veteran's service-connected 
PTSD did not cause his heart disorders, the Board further finds 
that there is no competent evidence that the Veteran's coronary 
artery disease, hypertension, and/or congestive heart failure 
caused or contributed to his death.  The Veteran's private 
physician, Y. Ali, M.D., noted in October 2006 that the Veteran 
had a history of Veteran's coronary artery disease, hypertension, 
and congestive heart failure, but he did not attribute the 
Veteran's death to any of those disorders.

In making these determinations, the Board has reviewed the 
medical evidence immediately preceding the Veteran's death, 
including private treatment records, VA treatment records, and VA 
examination reports.  Although these records reveal continued 
treatment for the Veteran's service-connected disabilities, the 
preponderance of the evidence in his records suggests that his 
service-connected disorders were not a contributory cause of his 
death.  The evidence fails to show that the Veteran's service-
connected disorders contributed substantially or materially, 
combined, aided, or lent assistance to the cause of his death.  
38 C.F.R. 
§ 3.312(c).  The Board emphasizes that it is insufficient to show 
these disorders casually shared in producing death; rather, it 
must be shown there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

With respect to the actual primary and contributing causes of 
death listed on the Veteran's death certificate-B-cell non-
Hodgkin's lymphoma and renal failure -there is no evidence of a 
relationship between these disorders and the Veteran's period of 
military service from November 1950 to August 1952.  38 C.F.R. 
§ 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).

In this regard, the Veteran's available service treatment records 
are negative for any complaint, treatment, or diagnosis of B-cell 
non-Hodgkin's lymphoma and renal failure.  In fact, the medical 
evidence shows the Veteran was not diagnosed with these disorders 
until many years after his discharge from service.  The Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Therefore, service connection for these disorders may not be 
established based on the presumption of in-service incurrence.  
38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  There also 
is no evidence of chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).

Moreover, although the appellant suggests that clinicians have 
told her that the Veteran's B-cell non-Hodgkin's lymphoma was 
caused by exposure to Agent Orange in Korea, there is no record 
of this medical opinion in the claims file.  The appellant's 
account of what a clinician purportedly said regarding the 
etiology of a claimed condition is too attenuated to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Additionally, there is no evidence of record showing any exposure 
to Agent Orange at any time during the Veteran's service.  The 
Department of Defense (DoD) has confirmed that the herbicide, 
Agent Orange, was used from April 1968 through July 1969 along 
the Korean demilitarized zone (DMZ); if a Veteran who served in 
Korea during this time period belonged to one of the units 
identified by DoD, then it is presumed that he or she was exposed 
to herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.  However, in this case, the 
Veteran's service preceded this period by over a decade.  
Consequently, the Veteran does not qualify for that presumption.  
Moreover, there is no competent evidence documenting exposure to 
Agent Orange in service, and there is no evidence linking the 
Veteran's B-cell non-Hodgkin's lymphoma to his undocumented and 
unverified exposure to Agent Orange.  Therefore, the Board finds 
that the Veteran's B-cell non-Hodgkin's lymphoma has not been 
shown to have been caused by exposure to Agent Orange in service.

Finally, the Board finds that the evidence of record does not 
support the appellant's contentions that the Veteran's hepatitis 
C was caused or aggravated in service, or that it caused or 
contributed to his death.  Although the appellant has alleged 
that the Veteran's "cancer doctor told us that he had hepatitis 
C, [and] also told us that hepatitis C is fairly common among the 
military," the appellant's account of what a clinician 
purportedly said regarding the etiology of a claimed condition is 
too attenuated to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, that statement, even 
if made by a clinician, is too speculative to constitute a nexus 
opinion.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. 
Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Moreover, the appellant is not competent to opine 
that the Veteran's hepatitis C caused or contributed to his 
death, and no competent medical opinions to that effect are of 
record.

The Board emphasizes that, although the appellant is competent to 
report her observations on the Veteran's medical symptoms before 
his death, she is not competent to render an etiological opinion 
as to the medical cause(s) of his death, absent evidence showing 
that she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).

Accordingly, even when considering its heightened duty due to 
missing service treatment records, the Board finds that the 
preponderance of the evidence is against service connection for 
the cause of the Veteran's death, so there is no reasonable doubt 
to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


